Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,737,250. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are largely a broader recitation of the claims found in the above patent.
Claims 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,413,227. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are largely a broader recitation of the claims found in the above patent.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boock et al (US 2009/0247855) in view of Fang et al. (US 2010/0099150).
Regarding claim 1, Boock teaches a device for measurement of an analyte concentration, the device comprising: 
a sensor configured to generate a signal indicative of a concentration of an analyte (Figures 1 and 2); and 
a sensing membrane located over the sensor, the sensing membrane comprising an enzyme domain comprising an enzyme, wherein the enzyme is selected from the group consisting of glucose oxidase, galactose oxidase, cholesterol oxidase, alcohol oxidase, lactate oxidase, and uricase ([0202]), a base polymer, and a hydrophilic polymer; wherein the hydrophilic polymer comprises from about 5 wt. % to about 30 wt. % of the enzyme domain (Figures 2A-C; paragraph 203, wherein the enzyme can be impregnated into the diffusion resistance domain such that a separate enzyme domain is not required; diffusion resistance domain 44; paragraph 197-199, wherein the domain is made up of a base polymer and hydrophilic polymer, wherein the hydrophilic polymer can comprise 5% to about 50% by weight). 
Boock does not teach the use of an enzyme stabilizing reagent. However, Fang discloses that it is known to use betaine as an enzyme stabilizers ([0010]) and also teaches the use of a zwitterionic detergent for stabilization of an enzyme ([0077]). As such, it would have been obvious to modify Boock with Fang to use enzyme stabilizers to allow for long-term storage of the sensor device prior to use without losing efficacy of the device once deployed.

Regarding claim 3, Boock teaches the device of Claim 1, wherein the hydrophilic polymer comprises from about 15 wt. % to about 20 wt. % of the enzyme domain (paragraph 199).
Regarding claim 4, Boock teaches the device of Claim 1, wherein the hydrophilic polymer is selected from the group consisting of poly-N-vinylpyrrolidone (PVP), poly(ethylene glycol) (PEG), polyacrylamide, acetates, polyethylene oxide (PEO), polyethylacrylate (PEA), poly-N-vinyl-3- ethyl-2-pyrrolidone, poly-N-vinyl-4,5 -dimethyl-2-pyrrolidone, poly-N,N-dimethylacrylamide, polyvinyl alcohol, polyvinyl acetate, polymers with pendent ionizable groups and copolymers or blends thereof (paragraph 199).
Regarding claim 5, Boock teaches the device of Claim 1, wherein the hydrophilic polymer comprises poly-N-vinylpyrrolidone (PVP) (paragraph 199, PVP is a hydrophilic polymer).
Regarding claim 7, Boock teaches the device of Claim 1, wherein the enzyme is glucose oxidase (paragraph 202, wherein the enzyme can include glucose oxidase).
Regarding claim 8, Boock teaches the device of Claim 1, wherein the base polymer comprises at least one polymer selected from the group consisting of epoxies, polyolefins, polysiloxanes, polyethers, acrylics, polyesters, carbonates, and polyurethanes (paragraphs 197-199).
-2-Application No.: 13/836530 Filing Date: March 15, 2013
Regarding claim 10, Boock teaches the device of Claim 1, wherein the base polymer comprises a polyurethane (paragraphs 197-199).
Regarding claim 11, Boock teaches the device of Claim 1, wherein the enzyme domain further comprises a cross-linking agent in an amount sufficient to induce cross-linking between polymer molecules (paragraph 192, under membrane fabrication).
Regarding claim 12, Boock teaches the device of Claim 11, wherein the cross-linking agent comprises a cross-linking agent selected from the group consisting of isocyanate, carbodiimide, gluteraldehyde or other aldehydes, epoxy, acrylates, free-radical based agents, ethylene glycol diglycidyl ether (EGDE), poly(ethylene glycol) diglycidyl ether (PEGDE), and dicumyl peroxide (DCP) (paragraph 192).
Regarding claim 13, Boock teaches the device of Claim 11, wherein the cross-linking agent comprises from about 0.1 wt. % to about 15 wt. % of the total dry weight of the enzyme, cross-linking agent, and polymers (paragraph 192).
Regarding claim 14, Boock teaches the device of Claim 1, wherein the thickness of the enzyme domain is from about 0.05 micron to about 100 microns (paragraph 201).
Regarding claim 15, Boock teaches the device of Claim 1, wherein the sensor comprises an electrode (Figure 1; paragraph 137).
Regarding claim 16, Boock teaches the device of Claim 1, wherein the sensing membrane further comprises a resistance domain configured to control a flux of the analyte 
Regarding claim 17, Boock teaches the device of Claim 1, wherein the sensing membrane further comprises an interference domain located more proximal to the sensor than the enzyme domain, wherein the interference domain comprises at least about 25% silicone by weight (paragraphs 205-213).
Regarding claim 18, Boock teaches the device of Claim 1, wherein the device is configured for continuous measurement of an analyte concentration (Figure 1; paragraphs 3 and 137).
Regarding claim 19, Boock teaches the device of Claim 1, wherein the analyte is glucose (paragraph 10).
Regarding claim 20, Boock teaches the device of Claim 18, wherein the device is configured for in vivo glucose measurement (paragraphs 3 and 10).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        8/17/21